Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronnie Wayne Craddock and Sherrie Denise Hawkins appeal the district court’s order denying relief on their 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Craddock v. Beaufort Cnty. Sheriffs Dep’t, No. 4:09-cv-00092-D, 2011 WL 4460309 (E.D.N.C. Sept. 26, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.